Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the application filed 9/24/2021.
2.	Claims 1-15 are pending in this application. Claims 1, 6 and 11 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LA et al (“LA” US 20160187994).


displaying shortcut function icons (see figs 11A, 11B and 21; where shortcut function icons are shown in edge display area (a1); also see paragraphs [0165]-[0167]) on the second screen in a case that the first screen is bent (see fig 7 and paragraphs [0138]-[0141]; e.g., edge display area (a1) is activated- e.g., displays shortcut function icons- if an angle at which the foldable device is unfolded is greater than or equal to a predetermined angle) and displays an information input box (see fig 7D where an application is shown executed on main display area a3 while icons are shown on edge display area a1; also see paragraph [0139]; e.g., “If a display area is ‘activated’ when a particular application is executed, an execution screen that relates to the particular application may be displayed”…also see paragraph [0077] where the touchscreen is discussed); 
receiving a first input operation performed on a target function icon in the shortcut function icons; and in response to the first input operation, executing a function corresponding to the target function icon (see figs 11A and 11B, “a1”; also see paragraph [0210] “an execution screen that relates to an application which corresponds to the icon i20 touched by the user may be displayed on the flexible display unit 115”).


 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LA in view of Kang et al (“Kang” US 2020/0034012).

Regarding claims 2, 7 and 12, LA discloses wherein before the receiving a first input operation performed on a target function icon in the shortcut function icons, the method further comprises: obtaining bending parameters of the first screen, wherein the bending parameters comprise a bending angle and a bending position (see figs 18A and 18B; also see paragraphs [0192]-[0195]). 

However, Kang discloses displaying the information input box in a first display area of the first screen and displaying an information editing window in a second display area of the first screen, according to the bending parameters (see fig 10B where the chat interface and virtual keyboard are shown). It would have been obvious to an artisan to before the effective filing date of the present invention to include Kang’s teachings in LA’s user interface as an obvious variation since LA teaches use of message applications and message applications are notorious for having virtual keyboards and chat interfaces.

Allowable Subject Matter
7.	Claims 3-5, 8-10 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yang et al (US 20180374411 A1).
Kim et al (US 20130300697 A1).

Jang et al (US 11228669 B2).
Kim et al (US 20160026381 A1).
Oh et al (US 20170115944 A1).
Kim et al (US 20160062600 A1).
Lee et al (US 20150338988 A1).



9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174